Citation Nr: 0016932	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post partial lateral meniscectomy, left knee.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1993 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

During his October 1998 personal hearing, the veteran claimed 
that he was unable to maintain substantially gainful 
employment due to his service-connected left knee disability.  
His statement constitutes a claim for a total disability 
rating based on individual unemployability (TDIU), which the 
RO has not yet addressed.  See Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (evidence indicating that the veteran is 
unemployable due to his service-connected disabilities 
constitutes an informal claim for TDIU).

The claim of entitlement to TDIU is not inextricably 
intertwined with the claim for an increased rating.  In re 
Fee Agreement of Carpenter, 13 Vet. App. 382 (2000); Parker 
v. Brown, 7 Vet. App. 116 (1994). Inasmuch as the RO has not 
adjudicated the veteran's claim for total rating, the Board 
does not have jurisdiction to consider it.  Shockley v. West, 
11 Vet. App. 208 (1998) (the Board does not have jurisdiction 
over an issue unless there is a jurisdiction conferring 
notice of disagreement) see also Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).  Where 
the veteran raises a claim that has not yet been adjudicated 
by the RO, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  Accordingly, 
the claim of entitlement to TDIU is referred to the RO for 
adjudication.

The Board notes that the veteran failed to report for a 
Central Office hearing scheduled in June 2000 in connection 
with his claim.  38 C.F.R. § 20.704(c) (1999).


REMAND

In statement received in January 2000, the veteran reported 
that he was scheduled to receive VA outpatient treatment for 
his service connected left knee disability in March 2000.  He 
indicated that the record of this treatment needed to be 
considered in order to fairly adjudicate his claim.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Records of the veteran's March 2000 treatment at a VA medical 
center could be determinative of his claim.  Therefore it is 
necessary to remand this case for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disorder since December 1999.  After 
securing the necessary release, the RO 
should obtain these records, including 
all record of treatment at the Fort 
Harrison, Montana VA Medical Center.

2.  If additional records are obtained, 
the veteran should be afforded an 
examination to evaluate his service 
connected left knee disability.  The 
examiner should review the claims folder 
before the examination is completed.  

The examiner should determine whether the 
service-connected left knee disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should also comment on 
whether the disability is manifested by 
subluxation or lateral instability, and 
if so, should express an opinion as to 
whether such manifestations are mild, 
moderate or severe.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that any examination 
scheduled in conjunction with this remand is deemed necessary 
to evaluate his claim and that his failure, without goodie 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



